Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 7 shows reference number 340 in two places for different unrelated parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second recess (claims 11 & 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In [0023] second to last line, it is said pin 380 is in figure 6, however it appears in figure 7.
In [0029] item 520 is called “transition face”. However, in [0033] the same item number is called “pin distance”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6,9,10,12,13,17,18,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the recess face" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There are a flat recess face and a curved recess face in claim 5 but it is unclear and indistinct as to whether this current limitation refers to either, both or a new recess face limitation.
Claims 9,10,17,18 (& 19), recite the limitation "the recess".  There is insufficient antecedent basis for this limitation in the claim. There is a first recess in claim 8 & 14 but it is unclear and indistinct as to whether this current limitation refers to that or a new limitation.
Claims 12,13, recite the multiple dependencies and capitalizations which are improper, unclear and indistinct as to what exactly applicant is trying to claim.
For sake of examination the limitations are interpreted as shown below.

Claim Objections
Claims 12,13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should be in the proper format, referring in alternative, and not have multiple capitalizations in the same line and unclear language and grammar.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits beyond what is shown below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN105804133).
 	Re claim 8, Liu teaches linkage (generally figures 3,6) usable with an arm assembly of a work machine, comprising a first pin-supporting section (generally 7,6) configured to accept a pin; and a linking section (generally 8, etc., figures 3,6) having a first end and a second end, the first end attached to the pin-supporting section by a weld (generally [0034,0035]), and a first recess (generally figure 3,6) defined by the first end.
 	Re claim 9, Liu teaches a weld rib (generally upward adjacent to reference number 5, figure 3) located between the recess and the weld and a side rib (generally upward and side adjacent to reference number 5, figure 3) located on each side of the recess.
 	Re claim 10, Liu teaches the linking section has a side plate (figure 3), the recess being located on the side plate.
 	Re claim 11, Liu teaches a second pin-supporting section (generally other of 7,6; figure 3) connected to the second end by a weld (generally [0034,0035]), and a second recess (generally figure 3) proximate to the second end.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,12,13, are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105804133) in view of Seljestad (US 8,920,106).
 	Re claim 1, Liu teaches a work machine (excavator, [0002,0006]), comprising: a frame (inherent to excavator); a traction system (inherent to excavator) supporting the frame; an arm assembly (inherent to excavator of Liu, [generally [0004,0006]) having a first end and a second end, the first end being connected to the frame, an implement (bucket, [0004]) connected to the second end; and a linkage (generally “swing frame”, figures 3,6) connecting the implement to the second end of the arm assembly, the linkage having a pin-supporting section (generally 7,6) configured to accept a pin, and a linking section (generally 8,etc., figure 3) attached to the pin-supporting section (generally 7,6) by a weld (generally [0034,0035]), the linking section having a recess (generally figure 3) proximate the weld. Though it is believed inherent that an excavator would have the features discussed above, to avoid potential arguments and speed the case, Seljestad teaches these features are part of excavators (generally figure 1, traction system 22, frame see figure 1,arm assembly 14, implement 20, linkages 30,32). It would have been obvious to have modified Liu (if needed) prior to filing as claimed in order to have known features thus allowing use of known excavator features for use in varied excavating situations as needed.
 	Re claim 2, Liu teaches a weld rib (generally upward adjacent to reference number 5, figure 3) located between the recess and the weld and a side rib (generally upward and side adjacent to reference number 5, figure 3) located on each side of the recess.
 	Re claim 3, Liu teaches the linking section has a side plate (figure 3), the recess being located on the side plate.
 	Re claims 4,12, Liu teaches the recess has a shape which appears to be broadly triangular (figure 6) but does not mention it being a particular shape in the written description. Nonetheless, it would have been obvious to have made the recess triangular or any other shape as desired to reduce weight and/or meet the load bearing / aesthetic needs of a given situation.
 	Re claims 5,13, Liu teaches (generally figure 3,6) the recess is formed by a flat recess face (generally figure 6) and a curved transition face (generally figure 6).
 	Re claim 6, Liu teaches the recess face creates a plate (generally figure 6) parallel to a plane created by a surface (generally figure 6) of the linking section.
 	Re claim 7, Liu teaches the linkage is an H-link (generally figure 3).

 	Claims 14-20, are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105804133).
 	Re claims 14,20, Liu teaches a method capable of producing a linkage for an arm assembly with reduced weld fatigue, comprising: providing a first & second pin-supporting sections (generally 7,6) configured to accept a pin; providing a linking section (generally 8, etc.; figure 3,6) having a first & second ends; a first & second recess (generally figure 3) in the linking section proximate the first & second end; and welding (generally [0034,0035]) the first / second end of the linking section to the first / second pin-supporting section. Liu does not mention machining, though production via machining/machines is already old and well-known in the art and automating via machines would reduce operator workload. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Liu as claimed to use and equivalent alternative means of construction that would reduce operator workload.
 	Re claim 15, Liu teaches a weld rib (generally upward adjacent to reference number 5, figure 3) located between the recess and the weld and a side rib (generally upward and side adjacent to reference number 5, figure 3) located on each side of the recess.
 	Re claim 16, Liu teaches the linking section has a side plate (figure 3), the recess being located on the side plate.
 	Re claim 17, Liu teaches the recess has a shape which appears to be broadly triangular (figure 6) but does not mention it being a particular shape in the written description. Nonetheless, it would have been obvious to have made the recess triangular or any other shape as desired to reduce weight and/or meet the load bearing / aesthetic needs of a given situation.
 	Re claim 18, Liu teaches (generally figure 3,6) the recess is formed by a flat recess face (generally figure 6) and a curved transition face (generally figure 6).
 	Re claim 19, Liu teaches the recess face creates a plate (generally figure 6) parallel to a plane created by a surface (generally figure 6) of the linking section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Knell teaches triangular recesses 56 in a link in an excavator to reduce weight and stress (figures 1,2).
 	Grant teaches use of different configured recesses (paragraph 60) in a construction machine to reduce stress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652